Citation Nr: 0123844	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946, 
and from August 1946 to August 1964.  

This appeal arises from an October 1999 rating decision in 
which the RO denied the benefits sought on appeal.  The 
veteran timely perfected an appeal of that denial with the 
Board of Veterans' Appeals (Board).  


REMAND

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member at the RO.  During the hearing, the 
veteran submitted evidence (consisting of a written 
presentation with supporting documents), accompanied by a 
signed waiver of RO jurisdiction.  Also during the hearing, 
the veteran requested, and was granted, a 30-day abeyance 
period to afford the veteran the opportunity to submit 
additional evidence to support the claim.  

On July 27, 2001, the veteran submitted a statement from J. 
W. Varnado, M.D., a private physician, indicating a nexus 
between the veteran's "repeated health problems" in service 
to later neurological evidence of Myasthenia Gravis.  
Unfortunately, however, a signed waiver of RO jurisdiction 
did not accompany this evidence; hence, the Board may not 
consider such evidence in the first instance in the 
adjudication of the claim on appeal.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

Even if the written waiver submitted at the hearing (explicit 
referring to the "attached evidence") could liberally be 
construed to encompass later submitted evidence, a review of 
claims file reveals that the record still does not contain 
sufficient medical evidence to fully adjudicate the claim on 
appeal.  Hence, the Board finds that additional other 
development is warranted, consistent with the Veterans Claims 
Assistance Act (VCAA), signed during the pendency of this 
appeal.  This law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001)).  Regulations implementing the 
Veterans Claims Assistance Act of 2000 are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In the July 2001 opinion, Dr. Varnado indicated a correlation 
between "repeated health problems," apparently manifested 
in service, and the later-diagnosed myasthenia gravis (first 
diagnosed, according to another private physician, in 1997).  
Although later in his opinion he referred to eye and nervous 
stomach problems, he did not clearly indicate that these 
comprised the only in-service symptoms to which he referred.  
This is significant, inasmuch as the service medical records 
reflect that neurofibromas in service, reflective of a 
"nerve problem," were then attributed to neurofibroma or 
von Recklinghausen's disease (for which, the Board notes, 
parenthetically, the RO separately denied service 
connection-rather than consider those diagnoses in 
connection with the current claim-during the pendency of 
this appeal).  While the record suggests that the veteran may 
have asserted, earlier in the appeal, that these symptoms may 
have been early manifestations of myasthenia gravis in 
service, and the veteran and his wife currently assert that 
the in service diagnosis of von Recklinghausen's diagnosis 
was incorrect, no medical evidence and/or opinion of record 
specifically supports these assertions.  The veteran also has 
not had a VA examination in connection with the current 
claim.

Hence, the Board finds that the RO should associate with the 
record any outstanding records of pertinent medical treatment 
for myasthenia gravis (to include all pertinent clinical 
records from Capt. S.K. Marcuson, M.D., a treating physician 
at Keesler Medical Center, and Dr. Varnado), and afford Dr. 
Varnado the opportunity to supplement his medical opinions 
provided in support of the veteran's claim for service 
connection.  Thereafter, the RO should arrange for the 
veteran to appropriate VA medical examination to obtain 
medical evidence that confirms the current diagnosis of 
myasthenia gravis, and, if so, that specifically identifies 
the symptoms of such disorder, if any, that were manifested 
in service.  In so doing, the examiner should comment upon 
the validity of the in-service impressions of neurofibroma or 
von Recklinghausen's disease; distinguish the symptoms 
attributable to either such diagnosis (if deemed valid) from 
the current diagnosis; and comment upon the relationship, if 
any, between any nerve condition manifested in service, and 
the current condition for which the veteran seeks service 
connection.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  Prior to arranging for the veteran to 
undergo examination, the RO should obtain and associate with 
the record all outstanding pertinent medical records from any 
other source(s) or facilities identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities at which the veteran has been 
treated; from Dr. Marcuson, at Keesler 
Medical Center; from Dr. Varnado; and 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative should be 
so notified and afforded the opportunity 
to submit the requested evidence.  The 
veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  The RO should also contact J.W. 
Varnado, M.D., and afford him the 
opportunity to supplement his previously 
submitted opinions in support of the 
veteran's claims.  The RO must provide 
the physician a reasonable time period in 
which to supplement the record and/or 
provide pertinent medical treatment 
records.  If Dr. Varnado does not respond 
to the RO's request, the veteran and his 
representative should be so advised, and 
afforded the opportunity to obtain and 
submit the requested evidence.  

3.  After any records received pursuant 
to the above-requested development have 
been associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA examination by a 
neurologist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from myasthenia gravis.  If so, the 
current manifestations of the disorder, 
and the information relied upon in 
rendering the diagnosis should clearly be 
identified.  Moreover, on the basis of 
examination of the veteran, review of the 
claims file, and consideration of sound 
medical principles, the physician if so 
offer an opinion as to whether it is as 
least as likely as not that any symptoms 
and/or complaints noted in service were 
early manifestations of currently 
diagnosed myasthenia gravis.  In 
rendering such opinion, the examiner 
should comment upon the validity of the 
in-service impressions of neurofibroma or 
von Recklinghausen's disease; distinguish 
the symptoms attributable to either such 
in-service diagnosis (if deemed valid) 
from the current diagnosis; and comment 
upon the relationship, if any, between 
any nerve condition manifested in 
service, and the current condition for 
which the veteran seeks service 
connection.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or medical authority, as 
appropriate) should be set forth in a 
typewritten report.

4.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

7.  After completion of the above-
requested development, and any other 
development and/or notification action 
warranted, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
that cited to herein.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide full 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND. 

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




